Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Abstract 
Applicant is reminded of the proper language and format of an Abstract of 
the Disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 250 words. The printer will no longer accept Abstracts that are more than 25 lines, regardless of the number of words. The form and legal phraseology often used in patent claims, such as "means" and "said", should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.



Obviousness-type Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-9, 11-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No. 16348311.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the claims contain a bimodal polyethylene product comprising the same characteristics as, when read as a whole, contain the same subject as presently claimed and thus would have been obvious over the claimed invention.
It is clear that all the elements of the application claims are to be found in patent claims (as the application claims fully encompasses patent claims). The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is, thus, much more specific. Thus, the invention of claims of the patent is in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29USPQ2d2010 (Fed. Cir. 1993). Since application claims is anticipated by claims of the patent, it is not patentably distinct from claims of the patent. 
Claims 1-9, 11-14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of copending Application No.16/346245. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the claims of each application appears contain .
Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the claims contain a bimodal polyethylene product comprising the same characteristics as claimed in the present application. Since the polycarbonate is disclosed as useable for the same purpose and the process for making the initial polycarbonate as disclosed in each of the specifications, the flow value and the glass transition temperature appear to be an inherent feature of the particular polycarbonate.
It is clear that all the elements of the application claims are to be found in related application claims (as the application claims fully encompasses related application claims). The difference between the application claims and the related application claims lies in the fact that the related application claim includes many more elements and is, thus, much more specific. Thus, the invention of claims of the related application is in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29USPQ2d2010 (Fed. Cir. 1993). Since application claims is anticipated by claims of the related application, it is not patentably distinct from claims of the related application. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
As a future response to the rejection above, applicants are advised to not withhold a response, such as, a terminal disclaimer (TD), to the pending ODP rejection. It is noted that the filing of a TD cannot be held in abeyance since that filing “is 
“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 -9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savatsky et al (PCT WO 2009/082451)
The reference to Savatsky et al (PCT WO 2009/082451) teaches the production of a bimodal polyethylene that may comprise a density at an embracing range of from 0.930 to 0.950 gram/cubic centimeters (g/ccm), a melt index (I2) at an overlapping range of from 0.1 to 0.5 gram/10 minute, and a melt flow ratio (I21/I2) at an overlapping range of from 50 to 90. Note paragraphs [0233], where the reference shows the bimodal polyethylene may have a polydispersity index of 20 to 30, as recited. The reference shows at paragraph [0233] wherein the bimodal polyethylene includes a high weight average molecular weight (HMW) polyethylene component and a low weight average molecular weight (LMW) polyethylene component.  Regarding the limitation, “characterized in which a chromatogram of a gel permeation chromatography 
Regarding instant claims 2 and 3, Figure 2 shows a GPC wherein the ratio of the peak height of the HMW component to the local minimum is estimated to be 1.21 (visually estimated from Fig.2 via ruler/calculator). Further, Figure 2 shows GPC wherein the ratio of the peak height of the LMW component to the peak height of the HMW component was 1.05 (visually estimated from Fig.2 via ruler/calculator), as recited in instant claim 4.
Regarding present claim 5, the reference teaches at the Abstract, “(a) method of performing a polymerization reaction in a gas phase polymerization reactor to produce a bimodal polymer while controlling activity of a bimodal polymerization catalyst composition in the reactor" wherein, paragraph [005], "(i)n one embodiment, the catalyst component slurry comprises a supported activator and ... a combination of the catalyst compound(s) described in Formula I to IX above." When, in Formula III, LALBMQn (III), the ligands, LA and LB, are open, acyclic or fused ring(s) or ring 
  The reference states, paragraph [0039], "(i)n a particularly preferred embodiment the Group 15 and metal containing compound is Compound 1 (also referred to as "bis(arylamido)Zr dibenzyl") represented below:
The reference teaches at paragraphs [0139], [0189], [0190],[0155] and [0248] the use of a bimodal catalyst system of bis(2-pentamethylphenylamido)ethyl)amine Zirconium dibenzyl and either (tetramethylcyclopentadienyl)(n-propylcyclopentadienyl)Zirconium dichloride or (tetramethylcyclopentadienyl)(n-propylcyclopentadienyl)zirconium dimethyl in a 3.0:1 molar ratio; and a trim catalyst of (tetramethylcyclopentadienyl)(n-propylcyclopentadienyl)Zirconium dimethyl in an alkane solvent added to adjust melt flow ratio of the bimodal polyethylene.
Regarding present claim 6, the reference teaches at paragraph [0002] the reaction is gas phase.
Regarding claim 7, though Savatsky et al is silent with respect to temperature resistance and PENT test. Regardless, the bimodal polyethylene disclosed in Cite 1 had the same chemical composition as herein, and, thus, the same physical properties. Since the compositions are identical, the same properties would be expected. Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. 
At paragraph [0233], the reference shows wherein the bimodal polyethylene has a ratio of the high weight average molecular weight component (Mwhmw) to the low weight average molecular weight component (Mwlmw) of the bimodal polyethylene that is from 20:1 to 100:1.
At paragraph [0233], the reference shows wherein the high weight average molecular weight polyethylene component is present in an embracing amount of 40 to 75 weight percent based on a total weight of the bimodal polyethylene, as recited in instant claim 11, and wherein the low weight average molecular weight polyethylene component is present in an amount of 25 to 60 weight percent based on a total weight of the bimodal polyethylene, as recited in instant claim 12. That passage also teaches wherein the low weight average molecular weight polyethylene component of the bimodal polyethylene has a weight average molecular weight (Mw) of 1,000 to 100,000 (claim 13) and wherein the high weight average molecular weight polyethylene component of the bimodal polyethylene has a weight average molecular weight (Mw) of 10,000 to 1,000,000 (claim 14).
Although applicants may argue that the paragraphs do not appear to expressly identify the examples of the bimodal polymers as being polyethylene. 

Although applicants may argue, “paragraphs [0233]-[0234] of Savatsky discuss one embodiment of the bimodal polymer, where Figure 2 provides the molecular weight distribution curve characterizing the bimodal polymer of this embodiment.  According to Savatsky, in paragraph [0235] noted above, the reference describes "another embodiment" of a bimodal polymer produced in accordance with the present invention. The molecular weight distribution curve seen in Fig. 2 is, however, for the embodiment discussed in paragraphs [0233]-[0234], not paragraph [0235].”
The reference to paragraph [0235] demonstrates that bimodal polyethylene may have a polydispersity index of 12 to 30, as recited. The reference also shows at paragraph [0233] wherein the polyethylene resin may have an Mw/Mn overlapping at 20 to 30. The reference is viewed in its entirety.
Although applicants may argue, “the embodiment discussed in paragraphs [0233]-[0234] of Savatsky fails to teach or suggest as a whole in as complete detail and arrangement of a bimodal polyethylene having a density of from 0.930 to 0.950 gram/cubic centimeters (g/ccm), a melt index (12) of from 0.2 to 1.0 gram/10 minute, a 
Applicant has amended claim 1 to recite (line 4), “a melt flow index (121) of 13 to 20 g/10 min.” Applicant points to paragraph [0233] in asserting a difference over the 
Although applicants may argue, “Savatsky provides that this one embodiment of bimodal polymer is useful for film and pipe applications, especially, for PE-100 pipe applications, (paragraph [00233]). For this one embodiment of bimodal polymer and in contrast to Applicant’s claims, Savatsky explicitly provides that the melt index (12) is 0.03-0.10 g/10 min and that the flow index (121) is 4-12 g/10 min. As such, this bimodal polymer that is useful for film and pipe applications does not teach the elements of Applicant’s claims.” The reference, again, is viewed for its broadest teachings.
The reference to Savatsky et al (PCT WO 2009/082451) teaches the production of a bimodal polyethylene that may comprise a melt index (12) at an overlapping range of from 0.1 to 0.5 gram/10 minute, and a melt flow ratio (121/12) at an overlapping range of from 50 to 90. Note paragraph [0235], The reference states the FI (121) to be at an embracing range of 13 to 20 g/10 min. The claim is deemed to be met on this aspect.
Regarding the recitation amended into claim 1 (lines 13-17), from an identical composition, as disclosed by Savatsky et al, the properties would be expected. 
 In view of the above, there appears to be no significant difference between the reference and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as novel and accordingly is unpatentable.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Terressa Boykin/Primary Examiner, Art Unit 1765